Citation Nr: 0420594	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for renal tubular acidosis.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal on the basis that new and material evidence had not 
been submitted.  The veteran, who had active service from 
November 1965 to November 1969, appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The Board reopened the veteran's claim for service 
connection in April 2001 and remanded the case for additional 
development.  The RO completed the evidentiary development, 
and the case was returned to the Board.  However, the Board 
remanded the case again in November 2003, as the RO had not 
readjudicated the veteran's claim on a de novo basis.  The RO 
subsequently readjudicated the veteran's claim and issued a 
Supplemental Statement of the Case in February 2004, and the 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have renal tubular acidosis that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Renal tubular acidosis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the veteran of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A.

Notice

With regard to the issue of entitlement to service connection 
for renal tubular acidosis, the Board notes that a VA letter 
issued in July 2001 apprised the veteran of the information 
and evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claim for service connection, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf, as well as requested that 
the veteran provide any evidence in his possession that 
pertains to the claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

The Board observes that the veteran's claim for service 
connection for renal tubular acidosis was previously 
considered and denied by the RO in an August 1997 rating 
decision of which the veteran was notified.  Additionally, 
the veteran had been provided with a copy of the rating 
decision dated in April 1999, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations were reiterated in a 
Statement of the Case dated in February 2000 as well as in 
Supplemental Statements of the Case dated in December 2002, 
February 2003, March 2003, and February 2004.  In addition, a 
BVA decision dated in April 2001 reopened the veteran's claim 
for service connection and remanded the case for further 
development, which included notifying the veteran of the 
enactment of the VCAA and its provisions as well as obtaining 
additional treatment records, service personnel records, and 
a VA examination.  The RO completed the development and 
returned the case to the Board, which then remanded the case 
again in November 2003 for readjudication of the claim on a 
de novo basis.  That decision also notified the veteran of 
the VCAA and its provisions.

The Board also notes that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOD, or RO in this case).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claim for service connection for renal tubular acidosis was 
filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond, and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the most recent RO 
consideration of the claim and transfer of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, VA has also conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A. § 5103A (d).  The veteran was afforded a 
VA examination in April 2002, which was conducted by a 
physician who reviewed the veteran's claims folder and 
rendered relevant opinions as to issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence that has not been obtained, the 
Board finds that the record is ready for appellate review.  


Background and Evidence

Service records show that the veteran had active service from 
November 1965 to November 1969.  He served as an aircraft 
specialist assigned to Fleet Service, and his duties included 
cleaning the interior of the aircraft.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of a kidney disorder.  More 
specifically, the veteran was afforded an induction 
examination in September 1965 during which the only 
abnormality of the genitourinary system noted was testicular 
atrophy.  He did not report a medical history of frequent or 
painful urination, or of kidney stones or blood in his urine.  
A medical certificate dated in December 1966 also showed that 
his genitourinary system was normal and that he denied a 
history of kidney stones or blood in his urine.  In August 
1969, the veteran was provided a separation examination 
during which his genitourinary system was again found to be 
normal and he did not report a medical history of any 
symptomatology pertaining to his claimed disorder.

VA hospital records dated from May 1993 to February 1997 
indicate that the veteran had a recurrent history of 
urolithiasis.  In January 1995, he presented with a 
collection of ureteral calculi overlying the right sacrum.  
He had already passed three stones, but could no longer 
tolerate the discomfort.  As a result, an extraction was 
performed.  Following this procedure, the veteran continued 
to experience pain and passed additional kidney stones 
throughout this period of treatment.  In April 1996, he was 
diagnosed with recurrent nephrolithiasis.  

VA outpatient records dated from November 1994 to August 1995 
document the veteran's treatment for various disorders.  In 
December 1994, it was noted that the veteran had a history of 
recurrent urolithiasis for the past 11 years and that at the 
time of his appointment he had right-sided pain with 
hematuria for the previous four weeks.  He was diagnosed with 
right ureteral calculi with hematuria.  After a few days, his 
left kidney appeared normal, and his right kidney was 
obstructed by calculi in the right uretur at the level of the 
upper sacrum.  The veteran was eventually admitted in January 
1995 for extraction of these kidney stones.  In August 1995, 
the veteran continued to complain of inguinal pain, which he 
believed had worsened, and brought in stones that he had 
recently passed.  The veteran was diagnosed with calcium 
oxalate stones and prescribed pain medication.

In January 1997, the veteran submitted a statement relating 
that he had been diagnosed in June 1996 with 
nephricalculinosis, which he believed was caused by renal 
tubular acidosis.  He indicated that renal tubular acidosis 
was a chronic metabolic disorder that was treatable by 
potassium sodium medication and that he was prescribed 
polycitra for his nephricalculinosis.  He also related that 
renal tubular acidosis is an end product of malignant 
schwannoma, which is a disease directly associated with 
exposure to certain herbicide agents in Vietnam.  In 
addition, he stated that half of his left kidney had been 
removed in 1984 due to the massive number of stones it 
contained.  He continued to take the recommended maximum 
dosage of polycitra and had passed 78 stones through his 
right kidney and remaining half of his left kidney.  

In December 1998, the veteran filed his claim for service 
connection for renal tubular acidosis.  Although the veteran 
admitted that he had never been diagnosed with such a 
disorder, he believed that he was being treated for acidosis.  
In this regard, he argued that the fact that he had been 
prescribed the maximum dosage of polycitra K indicated that 
had an acute case of acidosis.  He also believed that his 
acidosis was linked to his previous diagnosis of 
nephrocalcinosis.  

Private medical records dated from November 1999 to December 
1999 indicate that the veteran consulted Thomas W. Ferguson, 
M.D. on the issue of whether renal tubular acidosis was 
related to Agent Orange exposure.  Dr. Ferguson reviewed the 
veteran's past medical history and documented his treatment 
for kidney stones.  Although he stated that toxins can 
certainly be related to renotubular damage, Dr. Ferguson knew 
of no association between Agent Orange and renal tubular 
acidosis.  He noted that the veteran did have stones in both 
kidneys, but there was no evidence of nephrocalcinosis on the 
x-rays.

A February 2000 letter from Dr. Ferguson to the veteran 
indicated that he was able to find an association between 
renotubular acidosis and solvents, such as Tolvene, but was 
unable to find an association with Agent Orange or other 
herbicide agents.

In a transcript of an October 2000 hearing before the Board, 
the veteran claimed that during his period of service he came 
into contact with many solvents which caused his renal 
tubular acidosis.  In this regard, the veteran's 
representative indicated that he was a flight service 
attendant and material controller during service and that he 
worked mainly on the ground around the flight line and 
airplanes.  His main duties included cleaning the aircraft 
and its receptacles of human waste and garbage.  The 
representative contended that this exposed the veteran to a 
considerable amount of solvents, but also noted that one of 
the problems with this case had been determining what 
solvents he had actually used.  The veteran testified that 
there was a mechanism failure approximately 12 to 15 times a 
month that would lead to a chemical spillage, but he was 
unable to identify the solvent.  He only knew that certain 
types of solvents were associated with the disorder and 
further indicated that Dr. Ferguson was also unaware of which 
specific solvent had been used.  He worked as an underground 
mine foreman, electrician, and equipment operator following 
his period of service and stated that he had not been exposed 
to any other solvents since his separation.  He related that 
he first passed kidney stones in 1983 and eventually required 
removal of part of his kidney, as he had a total of 82 kidney 
stones.  He then proceeded to recount the numerous kidney 
stones that he had had throughout the years following that 
first diagnosis as well as the medication that he had been 
prescribed.  

The veteran was afforded a VA examination in April 2002 in 
connection with his claim for service connection for renal 
tubular acidosis.  The examiner reviewed all available 
records and the electronic chart of the veteran, and a stone 
protocol CT scan was ordered.  The examiner observed no hard 
evidence documenting renal tubular acidosis or 
nephrocalcinosis.  Even before the veteran began taking 
citrate, all measurements of serum bicarbonate from July 1993 
to the time of the examination were within normal limits.  
The veteran did have calcium oxalate stones, which had been 
treated with Polycitra for years.  This medication was most 
likely prescribed due to poor citrate excretion in the urine.  
There was also no evidence that his urine pH had been 
measured while he was acidotic to demonstrate type 1 renal 
tubular acidosis.  The examiner stated that his impression 
from the records was that the veteran did not have renal 
tubular acidosis or nephrocalcinosis, and therefore, his 
military service could not have caused or aggravated the 
disorder.

A lay statement was submitted in December 2002 by an 
individual who indicated that he had served with the veteran 
in Fleet Service at Anderson Air Force Base in Guam.

Another lay statement was received in December 2002 from an 
individual who served with the veteran at Detachment 6, 15th 
Aerial Port Squadron in An Khe, Republic of Vietnam.  The 
individual indicated that the veteran had provided all of the 
vehicle maintenance, as he was the only person who had 
previous civilian experience.  His duties included routine 
maintenance, oil changes and servicing, and major repairs 
involving engines, transmissions, and rear ends.

In February 2003, another individual who had served with the 
veteran submitted a lay statement.  He and the veteran had 
worked together in the 605th
Military Airlift Support Squadron at Anderson Air Force Base 
in Guam from April 1966 to October 1967.  They were both 
trained as Air Freight Specialists, but had worked Fleet 
Service.  They serviced both military cargo and contract 
carrier aircraft, which involved providing food and beverages 
to the outbound aircraft and cleaning the inbound aircraft.  
He stated that these duties exposed them to various chemicals 
and solvents on a regular basis.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for renal tubular acidosis.  More specifically, he 
claims that he was exposed to chemical solvents on a regular 
basis during his period of service and that such exposure 
caused his current renal tubular acidosis.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
service-connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board is of the opinion 
that the veteran has not presented a basis upon which to 
establish service connection.  The veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of a kidney disorder, and the evidence of record 
shows that he did not seek treatment until decades following 
his separation from service.  Although the veteran has 
claimed that his renal tubular acidosis was caused by 
exposure to chemical solvents during his period of service, 
he was unable to identify the specific solvent and his 
service records do not provide evidence of exposure to any 
specific solvent.  Nor is there any medical evidence 
establishing a relationship between renal tubular acidosis 
and a specific solvent to which the veteran was exposed.  
Further, even assuming the veteran was exposed to a solvent 
which causes renal tubular acidosis, he has not been shown to 
have a current diagnosis of renal tubular acidosis.  In this 
regard, the veteran's private medical records and VA 
outpatient records only diagnosed him with kidney stones and 
with recurrent nephrolithiasis and urolithiasis.  There was 
no mention of renal tubular acidosis, and the veteran stated 
in his December 1998 claim that he had not actually been 
diagnosed with renal tubular acidosis.  Significantly, the 
April 2002 VA examiner expressly stated that he did not find 
the veteran to have a diagnosis of renal tubular acidosis.  
The Board finds the statement from the April 2002 VA examiner 
to be persuasive on the issue of the presence or absence of 
current renal tubular acidosis.  Simply put, this statement 
represents the only post-service medical evidence of record 
specifically addressing the claimed disorder.  Thus, the 
record fails to demonstrate that the veteran currently has 
renal tubular acidosis.  In the absence of competent medical 
evidence of a present disability in this case, there can be 
no valid claim for service connection. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Simply put, the record fails to demonstrate that the veteran 
had a chronic disease in service or that he has a current 
disability related thereto.  Under these circumstances, a 
basis upon which to establish service connection for a renal 
tubular acidosis has not been presented.  Thus, there is no 
evidence of record demonstrating in-service incurrence or 
aggravation of the disorder or a nexus between a current 
disorder and military service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for renal tubular 
acidosis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for renal tubular acidosis is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he currently has renal tubular acidosis that is 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).
 



ORDER

Service connection for renal tubular acidosis is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



